DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The previous 35 U.S.C. § 112(b) rejections of claims 3 and 4 are withdrawn in light of the amendment to the claims.
Response to Arguments
Applicant's arguments filed 3 March 2021 have been fully considered but they are not persuasive.  The Applicant argues on pages 5 and 6 of the Remarks that prior art Stadelhofer does not disclose a sealing member.  The Applicant argues that Stadelhofer’s discharge sleeve 362 does not move and thus cannot be used to reject the claimed sealing member which takes up a liquid release position and a non-return position.  This argument is not persuasive since as explained in the previous and current rejection of claim 1, Stadelhofer’s sealing member comprises parts 362 and 364.  The rejection further explains that 364 moves away and separates from valve seat 369 of the sealing member.  Part 364 of Stadelhofer’s sealing member is not stationary but moves, taking a liquid release or a non-return position relative to the valve seat.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stadelhofer, et al. ("Stadelhofer") (U.S. Pub. 2007/0210114).
Regarding claim 1, Stadelhofer discloses a device for dispensing predetermined metered quantities of liquid (¶ [0027: “it forms no spray jet, but instead drips are formed at the discharge drips are formed at the discharge opening”), the device including a liquid passaging channel (formed by 369) opening out into the metering element and the metering element comprising a flared shape that flares from said channel (seen in Fig. 4a).
Regarding claim 8, Stadelhofer discloses that the portion of the sealing member that is provided with the metering element (Fig. 4a: 368) is disposed in the immediate vicinity of an orifice (of valve seat 369) for releasing for releasing liquid from the device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stadelhofer as applied to claim 1 above, and further in view of Bailey (U.S. Pub. 2006/0261097).
Regarding claim 5, Stadelhofer is silent in regards to the material of the sealing member.  Bailey discloses a dispensing valve with a sealing member (10) made of an elastomer (¶ [0027]) to ensure liquid tight sealing against the valve seat.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
The following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patents listed below in the table. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claim
U.S. 10,640,268
Appl. No. 16/282588
U.S. 10,220,988
Appl. No. 16/891366
1
1
1
2
2
2
3
3
3
4
4
4
5
5
5
6
6
6
7
7
7
8

1 or 8


Allowable Subject Matter
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a properly filed Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 requires a bearing member serving to deform the sealing member by bending deformation.  Stadelhofer’s sealing member (362, 364) move relative to each other by deforming spring (seen in Fig. 4a) and without further disclosure of part 370 it would not have been obvious to imply or modify the sealing member forcing it to deform.
Claim 3 requires a bearing element for bearing against the sealing member, serving to deform the flexible portion of the sealing member.  Stadelhofer’s sealing member (362, 364) move relative to each other by deforming spring (seen in Fig. 4a) and without further disclosure of part 370 it would not have been obvious to imply or modify the sealing member forcing it to deform.
Claim 4 requires that the flared shape opens out into a cylindrical shape.  Stadelhofer discloses a flared opening (Fig. 4a: 368) but does not illustrate a cylindrical opening and it would not have been obvious to modify the opening without improper hindsight analysis.	
Claim 6 requires that the sealing member comprises two portions constrained to move with each other.  Stadelhofer discloses a sealing member with two separate portions (Fig. 4a: 362, 364) but the portions move relative to each other and are not constrained to move together with each other and it would not have been obvious to modify Stadelhofer without improper hindsight analysis.  Claim 7 depends from claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754